ON MOTION FOR REVIEW

PER CURIAM.
Valdes appeals an order granting her attorney’s fees and costs. We have jurisdiction. See Fla. R.App. P. 9.400(c) (permitting “review of orders rendered by the lower tribunal” for costs and attorney fees); See also Stabinski, Funt & De Oliveira, P.A. v. Alvarez, 490 So.2d 159, 160 (Fla. 3d DCA 1986), review denied, 500 So.2d 545 (Fla.1986) (interpreting Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), as applying “only to fees imposed ancillary to the pri*72mary action against a non-client either under common law principles or ... pursuant to statutory authorization”) (citations omitted).
Because the trial court did not include specific findings for the amount awarded, we reverse. In an order granting attorneys’ fees, the trial court must set forth its specific findings as to “the hourly rate” and “the number of hours reasonably expended.” Rowe, 472 So.2d at 1151. We therefore reverse.
Reversed.